DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,15,29 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent 4177006 to Nancarrow.
As to claim 1,15,29, Nancarrow discloses a turbine bypass valve comprising: a casing (26/42) defining first and second casing ports (ports corresponding to 40 through to 48 via 56); and a valve cartridge (56) mounted to the casing (42,26); wherein the valve cartridge comprises: first and second valve ports (inlet and outlet of 56 [62/64] corresponding to 40 through to 48); and a valve member (66), the valve member being movable between a first position (Fig 2) in which there is a flow path between the first and second valve ports, and a second position (Fig 7) in which the valve member substantially blocks said flow path between the first and second valve ports; and wherein the valve cartridge is mounted to the casing .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 1-10,15-24,29-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over DE 102011107413 to Bey as applied In view of US Patent 4177006 to Nancarrow.
As to claim 1,15,29, Bey discloses A turbine bypass valve comprising: a casing (Manifold Par 0031) defining first (of casing aligned with 34) and second (of casing aligned with 36) casing ports (Fig 1); and a valve cartridge (33) mounted to the casing (Par 0031); wherein the valve cartridge comprises: first (34) and second (36) valve ports; and a valve member (50), the valve member being movable between a first position in which there is a flow path between the first and second valve ports (Fig 7), and a second position in which the valve member substantially blocks said flow path between the first and second valve ports (Fig 6).
While Bey discloses that the valve cartridge (33) is mounted to a casing (Exhaust Manifold or similar) and how the ports are aligned (Par 0031) it does not provide much detail regarding the mounting of the device (note reference will be made for Fig 5-7 but it would be understood by one in the art that a cylindrical cartridge of this embodiment would suffice in the below combination as shown Fig 9).
Nancarrow discloses how a valve cartridge is mounted to the casing such that the first valve port is aligned with the first casing port, and the second valve port is aligned with the second casing port (56,42/26; Fig 2).
At the time of invention, it would have been obvious to one of ordinary skill in the art to for Bey to include how a valve cartridge is mounted to the casing such that the first valve port is aligned with the first casing port, and the second valve port is aligned with the second casing port using the teachings of Nancarrow so that the valve cartridge may be stably mounted in the casing (housing of the manifold or turbocharger as needed), and the appropriate components aligned using the teachings of Nancarrow so as to allow for a stable valve assembly that will not shift and block a passage which allowing for effective openings for the flow and use of the valve.
As to claim 2,16,30, Bey discloses the casing further defines a third casing port (of casing aligned with 38); the valve cartridge further comprises a third valve port (38); in the second position there is a flow path between the first and third valve ports (Fig 6); and the valve cartridge is mounted to the casing such that the third valve port is aligned with the third casing port (As rationalized Claim 1 above for stable mounting and flow alignment).
As to claim 3,17,31, Bey discloses the casing defines a valve cavity which receives the valve cartridge (Nancarrow: Fig 2; 56 sits in the cavity of the housing).
As to claim 4,18,32, Bey discloses the casing ports adjoin the valve cavity (Nancarrow: Fig 2 and as disclosed Claim 1 above).
claim 5,19,33, Bey discloses the valve member is located in a valve chamber (Fig 5-7).
 As to claim 6,20,34, Bey discloses in the first position (Fig 7), said flow path between the first and second valve ports is via the valve chamber, and, in the second position (Fig 6), the valve member substantially blocks said flow path between the first and second valve ports via the valve chamber (Fig 6,7).
As to claim 7,21,35, Bey discloses the valve is a rotary valve, whereby said movement of the valve member between the first and second positions is a rotation (Fig 5-7).
As to claim 8,22,36, Bey discloses said casing forms part of a turbine housing or exhaust manifold of an engine of which the turbine bypass valve forms part (Par 0031).
As to claim 9,23,37, Bey discloses the valve cartridge comprises an anti-rotation feature configured to prevent relative rotation between the casing and the valve cartridge when the valve cartridge is mounted to the casing (threaded cartridge Par 0031).
As to claim 10,24,38, Bey discloses the casing comprises a second anti-rotation feature configured to engage the anti-rotation feature when the valve cartridge is mounted to the casing (threaded case to receive cartridge threads Par 0031).

Claims 9,10,12,14,23,24,26,28,37,38,40,42 are rejected under 35 U.S.C. 103(a) as being unpatentable over DE 102011107413 to Bey as applied as applied to Claim 1 above in view of US Patent 4177006 to Nancarrow and further in view of US Patent 4245953 to Milton.
As to claim 9,23,37, while Bey discloses the components are threaded together Milton discloses a valve cartridge may be press fitted into a casing (Co 1, Line 25-30) where it would have been obvious that Bey could have been press fitted into the casing instead of threaded as a reasonable substitution of assembly with expected results such that the press fit friction, specifically the size of the cartridge acts as an anti-rotation feature configured to prevent relative rotation between the casing and the valve cartridge when the valve cartridge is mounted to the casing.
As to claim 10,24,38, while Bey discloses the casing comprises a second anti-rotation feature configured to engage the anti-rotation feature when the valve cartridge is mounted to the casing (the interior wall of the orifice of the casing as would contact the cartridge acts as the anti second rotation feature)
As to claim 12,26,40, Bey in combination with Milton as disclosed Claim 9 above, discloses the valve cartridge comprises a main body (33) which supports Nancarrow  Fig 2), wherein the outer surface is formed of a deformable and/or abradable material which conforms to a shape of the casing when the valve cartridge is mounted to the casing (deform Press Fit as disclosed in Milton).
As to claim 14,28,42, Bey in combination with Milton as disclosed Claim 9 above, discloses a seal portion (press fit Milton (Co 1, Line 25-30), the seal portion creating a seal between the casing and the valve cartridge, and between the first and second casing ports, the seal portion substantially preventing a flow path, in-between the casing and the valve cartridge, between the first casing port and the second casing port via the seal (taught by press fit configuration in which the entire exterior of the cartridge acts as a seal with the casing as best seen in Nancarrow Fig 2 where no flow may pass between cartridge and casing).
Allowable Subject Matter
Claim 11,13,25,27,39,41 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746